Citation Nr: 0823946	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a debridement of a heloma durum of the right 
little toe.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from September 1973 to June 1976; in the U.S. Army from 
November 22, 1976, to January 13, 1977; and in the U.S. Air 
Force from May 6, 1977, to May 26, 1977.  

The Board notes that the DD214 associated with the veteran's 
first period of service indicates that the character of 
discharge was under other than honorable conditions.   An 
administrative decision dated in June 1981 further reveals 
that the June 1976 discharge was found to be dishonorable in 
that it was due to willful and persistent misconduct, and a 
bar to VA compensation benefits.  The veteran was provided a 
copy of this decision at the time, and again upon his request 
in 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that new and material 
evidence had not been received to reopen previously denied 
claims of entitlement to service connection for bilateral pes 
planus and for the residuals of a debridement of a heloma 
durum of the right little toe.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied in 
an unappealed February 1994 rating decision.

2.  The evidence received since the February 1994 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for bilateral 
pes planus.  

3.  Service connection for residuals of a debridement of a 
heloma durum of the right little toe was denied by in 
unappealed February 1994 rating decision.

4.  The evidence received since the February 1994 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a debridement of a heloma durum of the right little toe.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for bilateral 
pes planus has not been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of a debridement of a heloma durum of the right little toe 
has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). 

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen 
previously denied claims of service connection for bilateral 
pes planus and residuals of a debridement of a heloma durum 
of the right little toe.

The veteran submitted his current claim in October 2003.  The 
RO wrote to the veteran in November 2003, February 2005, and 
April 2006 and notified him of the evidence/information 
needed to substantiate his claims and establish service 
connection for bilateral pes planus and residuals of a 
debridement of a heloma durum of the right little toe.  He 
was told what VA would do in the development of his claims 
and what he should do to support his contentions.  The 
veteran was specifically informed that he needed to submit 
new and material evidence for his claims for service 
connection for bilateral pes planus and residuals of a 
debridement of a heloma durum of the right little toe.  He 
was informed that new evidence means evidence submitted for 
the first time and material evidence is evidence that relates 
to an unestablished fact necessary to substantiate the 
claims. 

Although the notice did not identify the specific basis of 
the prior denial, the record reflects that the RO explained 
the basis of the denial in the rating decision on appeal and 
in both the Statement of the Case and Supplemental Statements 
of the Case.  Having reviewed the text of these decisions, 
the Board finds that a reasonable person would have 
understood basis of the denial, including both the fact that 
his disabilities were found to have not been incurred in or 
aggravated by his second and third periods of service, and 
the fact that the nature of his discharge from his first 
period of service was found to constitute a bar to the 
receipt of VA compensation based on that service.  For this 
reason, and in light of the notice discussed above, would 
have understood the type of evidence needed to substantiate 
the claims to reopen.  Thus, the Board finds that any 
deficiency in the actual notice letters was not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Therefore, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of the April 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Given that new and material evidence has not been received to 
reopened the claims of entitlement to service connection for 
bilateral pes planus and residuals of a debridement of a 
heloma durum of the right little toe, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2007).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to these claims, at 
least not until new and material evidence is received.  
Barnett, supra.  The Board notes that the RO has obtained 
service medical records, private treatment reports, and lay 
statements.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for bilateral pes planus and residuals of 
a debridement of a heloma durum of the right little toe 
should be granted.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

II.  New and Material Evidence

The veteran originally filed claims of entitlement to service 
connection for bilateral pes planus and residuals of a 
debridement of a heloma durum of the right little toe in 
August 1993.  The claims were denied in a February 1994 
rating decision.  Notice of the denial and of appellate 
rights was provided in February 1994.  The veteran did not 
appeal the denial by submitting a timely Notice of 
Disagreement within one year.  The denial of his claim 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2007).  As a result, claims of service connection for 
bilateral pes planus and residuals of a debridement of a 
heloma durum of the right little toe may now be considered on 
the merits only if new and material evidence has been 
received since the time of the last final adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for bilateral pes planus and residuals of a 
debridement of a heloma durum of the right little toe was 
denied in a February 1994 rating decision.  The evidence of 
record at the time of the February 1994 rating decision 
consisted of the veteran's service treatment records (STRs).  

The veteran's STRs include entrance examinations dated in 
August 1973, October 1976, and April 1977 which all reveal 
normal clinical evaluations of the veteran's feet.  Even 
considering the August 1973 entrance examination and an 
undated examination from the veteran's first period of 
service during which the veteran was barred from receiving VA 
benefits, the examinations reveal normal clinical evaluations 
of the veteran's feet.  A November 1976 entry reveals that 
the veteran was seen for complaints of a lesion of the fifth 
toe of the right foot.  The examiner's impression was a 
heloma of the durum of the right toe.  The treatment 
consisted of debridement of the wound.  A January 1977 
Medical Board proceeding reveals that the veteran was found 
to have symptomatic bilateral pes planus which existed prior 
to service and was not aggravated by active duty.  A May 1977 
entry reveals that the veteran was diagnosed with bilateral 
pes planus which was found to exist prior to the veteran's 
entry into service and was not aggravated by service beyond 
the normal progression of the disease.  The veteran was 
recommended for discharge at that time.  

The RO denied the claim in February 1994.  The RO reviewed 
the STRs and determined that the veteran's bilateral pes 
planus existed prior to service his entry into service in 
November 1976 and May 1977 and at both times the veteran was 
discharged due to bilateral pes planus which existed prior to 
military service and was not aggravated by military service.  
With regard to the heloma of the durum of the right toe, the 
RO determined that the residuals of debridement of a corn of 
the little toe was an acute condition and resolved after 
treatment in service in November 1976.

The veteran submitted an application to reopen his claims of 
service connection for bilateral pes planus and residuals of 
a debridement of a heloma durum of the right little toe in 
October 2003.  Evidence received since the February 1994 
rating decision consists of several lay statements from the 
veteran and his parents and an examination report from A. 
Lorber, M.D., dated in March 2006.  

The medical evidence listed above is new in that it was not 
of record before; however, it is not material.  The 
examination report reveals that the veteran was diagnosed 
with metatarsalgia, painful plantar calluses, and bilateral 
pes planus.  The examiner did not provide any opinion linking 
the veteran's foot disabilities to service nor did he 
indicate that the veteran's bilateral pes planus was 
permanently aggravated as a result of his military service.   

The lay statements are new in that they were not of record 
before; however, they are not material.  The statements from 
the veteran indicate that his foot disability started during 
his first period of service and was aggravated by his 
subsequent periods of service.  His parents indicated that 
the veteran entered military service in good health and 
returned home with a serious problem with his feet.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since February 1994 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already established in 1994.  The veteran's bilateral pes 
planus claim was denied in February 1994 because the 
veteran's bilateral pes planus existed prior to his entry 
into his second and third period of military service and was 
not permanently aggravated by military service.  His claim 
for residuals of a debridement of a heloma durum of the right 
little toe was denied because the condition was found to be 
an acute condition which resolved after treatment in service 
in November 1976.  The medical evidence fails to provides an 
opinion linking any foot disability to the veteran's military 
service nor does it indicate that the veteran's bilateral pes 
planus was permanently aggravated as a result of result of 
military service.  The veteran and his parents lay beliefs 
alone that his current foot disabilities were incurred in or 
aggravated during active service cannot be accepted as 
material evidence for purposes of reopening the claims.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108).

As noted to above, the veteran asserts that his foot 
condition originated during his first period of service, and 
he further argues that this theory of entitlement has not 
been considered by the RO.  The Board observes, however, that 
a new etiological theory, by itself, does not constitute new 
and material evidence to reopen a claim.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  In this case, the service 
medical records from his service in the U.S. Marine Corps 
were already of record at the time of the 1994 rating 
decision, and he has not presented any competent evidence 
suggesting that his disability originated therein.  
Furthermore, as discussed above, administrative decision 
dated in June 1981 found that the June 1976 discharge was 
found to be dishonorable in that it was due to willful and 
persistent misconduct, and a bar to VA compensation benefits.  
The veteran has not submitted any new evidence or argument 
regarding that decision.

In summary, the evidence falls short of raising a reasonable 
possibility of substantiating the claims.  To substantiate a 
claim of service connection, there must be a currently 
diagnosed disability and some nexus between the current 
disability and military service.  Without some evidence 
tending to prove such a disability and a nexus to service, 
the information received since the prior final denial may not 
be considered new and material evidence.  In the absence of 
new and material evidence, the veteran's claims are not 
reopened.




ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied.  

The application to reopen a claim of entitlement to service 
connection for residuals of a debridement of a heloma durum 
of the right little toe is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


